USDC SDNY

 

 

 

DOCUMENT
ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT ORE GGDEGRRGDD
SOUTHERN DISTRICT OF NEW YORK eee
xX
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY
VIDEOCONFERENCE
-V-
$3 15-CR-616 (AT)
MICHAEL PEARSE,
Defendant.
os X

 

Defendant MICHAEL PEARSE hereby voluntarily consents to participate in the following
proceeding via videoconferencing:

Initial Appearance/Appointment of Counsel

Arraignment (If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

Preliminary Hearing on Felony Complaint
Bail/Revocation/Detention Hearing
Status and/or Scheduling Conference

Xx Change-of-Plea Hearing

ME \y tL aK

Defendant’s Signature Defense Counsel’s Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

Miaiaer Peance Danier Lyweon

Print Defendant’s Name Print Defense Counsel’s Name

This proceeding was conducted by reliable videoconferencing technology.

6/8/2021 O}-
Date
ANALISA TORRES
United States District Judge

 
